Citation Nr: 0200678	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01-06 463	)	DATE
	)
	)



THE ISSUE

Whether a November 1990 Board decision, which denied service 
connection for degenerative arthritis of the hips, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 





INTRODUCTION

The veteran had active service from August 1962 to May 1982.

This matter is before the Board as an original action on a 
motion of the veteran alleging CUE in a November 29, 1990 
Board decision which denied a claim for service connection 
for degenerative arthritis of the hips.  

(The veteran's claim that new and material evidence has been 
submitted to reopen a claim for service connection for 
degenerative arthritis of the hips will be addressed in a 
separate Board decision.)


FINDINGS OF FACT

A November 1990 Board decision, which denied service 
connection for degenerative arthritis of the hips, was 
reasonably supported by evidence then of record and 
prevailing legal authority; the Board decision was not 
undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the November 1990 Board decision which 
denied service connection for degenerative arthritis of the 
hips.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the Navy from August 
1962 to May 1982, at which point he retired based on length 
of service.  His service medical records show no complaints 
or findings of arthritis or other disorders of the hips.  
Service medical records do show that the veteran had problems 
with obesity before and during his service.  At the July 1962 
enlistment examination, he reported he had consulted with a 
doctor about being overweight, and weight reduction had been 
recommended; he had weighed 304 pounds in April 1961, then 
dieted 7 months and reduced his weight to 197 pounds.  He 
currently weighed 216 pounds, and it was noted he was obese 
but he felt he should be able to perform military duties.  
Examination of the abdomen showed abdominal pannus and 
evidence of marked weight loss.  Throughout service the 
veteran was evaluated for obesity and placed on weight 
reduction programs.  A detailed history of problems with 
obesity since childhood was noted.  The service medical 
records contain a number of diagnoses of exogenous obesity.  
At the service retirement examination in April 1982, the 
lower extremities were normal on clinical evaluation, and on 
a medical history form the veteran denied a history of 
arthritis or lameness.  It was noted he had marked exogenous 
obesity and weighed 340 pounds, and weight loss was 
recommended.  On the medical history form the veteran 
reported he had once been rejected for military service in 
1960 due to obesity, and it was noted he had a long-standing 
weight problem and was markedly obese.

VA X-rays of the right hip taken in January 1989 showed 
moderately severe degenerative joint disease of the right 
hip.

In a VA consultation report dated in March 1989, William T. 
Ferguson, M.D., reported that the veteran had severe 
degenerative osteoarthritis of both hips.  The doctor noted 
that the veteran spent 20 years in the military, and the 
doctor said he advised the veteran to apply for service 
connection for his hip condition.  Dr. Ferguson stated that 
in looking "at that right hip, this was an ongoing condition 
when he was in the military and I say that with medical 
certainty, although he's never had an injury to the right hip 
in the service, that's when he had the onset of his present 
problem."  It was also noted that the veteran was discharged 
from the military in May 1982 and at that time weighed 339 
pounds, and he reported he was always heavy in the service.  
The doctor further opined that the veteran's "present weight 
was a contributing factor but this man definitely had 
degenerative osteoarthritis of the hips while in the service 
though not diagnosed."  

In March 1989, the veteran filed a claim for service 
connection for arthritis of the hips.  He said the condition 
began in service in 1980.

In a VA consultation report dated in May 1989, Dr. Ferguson 
opined that the veteran had "service connected degenerative 
osteoarthritis of both hips."  It was noted that when the 
veteran was discharged from service seven years ago he 
weighed 314 pounds and had always been a heavy weight.  The 
VA physician attributed the veteran's "worn out hip joints to 
the weight problems while in the service."  It was also noted 
that the veteran reported his hips always ached while in the 
service, and that his hips were never X-rayed in service.  
The veteran also claimed he never complained about it and 
just "popped in a few aspirin."

On VA examination in May 1989 the veteran reported he had 
been treated for arthritis of the hips for two years, since 
1987.  The veteran reported he had a pigeon toe condition for 
years, with the right side toe out.  He remembered falling on 
deck of a ship in 1980 and injuring his right knee and hoped 
that this would have some bearing on his desire to show that 
his degenerative joint disease of the hips was service 
connected.  It was noted that the veteran's orthopedic doctor 
believed that he had degenerative joint disease of the hips 
in service, though there was no apparent record of such.  The 
May 1989 examination notes that Dr. Ferguson's recent 
statements were reviewed.  It was noted that the right hip 
was worse, though both hips were involved.  

A medical record from Minot Air Force Base (AFB) Hospital 
showed that in October 1989 the veteran was admitted with 
severe degenerative osteoarthritis of the right hip and it 
was noted that he had been bothered with severe progressive 
right hip pain along with some mild left hip pain.  X-rays 
revealed severe and advanced degenerative osteoarthritis.  It 
was reported he had been tried on anti-inflammatory 
medications and observation for almost 10 years, with no 
improvement of his symptoms, and he was essentially 
incapacitated.  He was taken to surgery and underwent a right 
total hip arthroplasty.  The veteran was discharged from the 
hospital in November 1989.

X-rays of the left hip taken in December 1989 showed severe 
osteoarthritic changes with reactive bone changes in both the 
femoral head and acetabulum.

In August 1990 the veteran testified at a hearing at the RO 
that he had been surgically treated for his hips by Air Force 
doctors, Dr. Dymar and Dr. Peck, and that both asked why he 
was not collecting VA disability.  He did not complain about 
his hips during service because he had always been obese and 
stayed away from medical personnel because they threatened to 
kick him out due to his obesity.  He testified that during 
service his hips "did not bother me entirely, I did probably 
have a little bit of a problem with them".  He said he 
adjusted his "girth" to the hips so he did not have any pain.  
He testified that the "main pain" came in 1984 when he went 
to Grand Forks AFB and complained about his hips.  He said 
this was his first treatment for his hips since service, and 
he reported that X-rays were taken and he was put on Motrin 
for about two years.  He related he was told that his hips 
were bothering him so bad because he was so heavy.  He said 
he inquired about surgery to replace his hips but was told 
that they did not like to do that surgery unless he was in 
his middle 50s, because they would wear out and have to be 
replaced, and that this could only be done twice.  He 
testified he took the Motrin three times a day, and that his 
stomach started to bother him and he found out he had an 
ulcer for which he was seen at a VA hospital in December 1986 
or 1987.  He said he retired from service at 339 pounds, and 
retired because he was being hassled about his weight.  He 
testified to an incident that reportedly occurred in the 
service in September or October 1980 while he was on board a 
Navy ship, and slipped and landed on his right knee and was 
limping for a few days after that.  He did not know if this 
caused any type of hip injury, but indicated that he did not 
recall any hip problems at the time.

The above summarized evidence was on file at the time of a 
November 29, 1990 Board decision which denied a claim for 
service connection for degenerative arthritis of the hips.  
In October 2001, the veteran's representative filed a motion 
to reverse or revise the November 1990 Board decision based 
on CUE.

Analysis

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
38 C.F.R. §§ 20.1400-20.1411. 

According to the regulations, CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, CUE is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
38 C.F.R. § 20.1403(b).

The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not CUE include the 
following:  (1) changed diagnosis (a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision); (2) duty to assist (VA failure to fulfill the duty 
to assist); and (3) evaluation of evidence (a disagreement as 
to how the facts were weighed or evaluated).  38 C.F.R. § 
20.1403(d).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).  

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the 
requirements for a viable claim of CUE in rating decisions, 
as set forth in the case law of the United States Court of 
Appeals for Veterans Claims, as well as the United States 
Court of Appeals for the Federal Circuit.  In brief, the 
court cases indicate that CUE is a very specific and rare 
kind of error; it is the kind of error of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator or the 
law in effect at that time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and the determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, VA's breach 
of its duty to assist cannot form a basis for a claim of CUE.  
See Baldwin v. West, 13 Vet. App. 1 (1999); Bustos v. West, 
179 F.3d 1378 (Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 
(1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).  

The pertinent laws and regulations in effect at the time of 
the 1990 Board decision provided that service connection may 
be granted for disability resulting from disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 310, 331 (now numbered §§ 1110, 1131); 38 C.F.R. 
§ 3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, included arthritis, when they are 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 301, 312, 313, 337 (now numberedd 
§§ 1101, 1112, 1113, 1137); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge where all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that the Board in its 1990 decision 
committed CUE by denying service connection for degenerative 
arthritis (osteoarthritis) of the hips.  In the October 2001 
CUE motion, the veteran's representative contends that the 
Board committed error in its 1990 decision by failing to 
consider the opinions of a VA physician (Dr. Ferguson).  It 
was claimed that this doctor's statements were of great 
importance as they established the existence of bilateral hip 
disablement and provided a medical nexus to military service.  
The veteran further claimed that this doctor's determinations 
constituted competent expert medical evidence, which the 
Board is not empowered to refute with its own unsubstantiated 
medical conclusions.  The veteran also claimed that there was 
no negative evidence of record to balance against the 
evidence asserting a link between the veteran's service and 
his bilateral hip disability, and that in the absence of 
specifically contradictory evidence, the Board must accept 
the VA doctor's assessment.  The veteran contended that the 
Board committed a material error of fact concerning the 
information imparted by the VA doctor and a material error of 
law concerning the application of 38 C.F.R. § 3.303(d), and 
that such errors, had they not been made, would have 
materially changed the outcome of the appeal.  

The Board notes that the correct facts, as they were known at 
the time, were before the Board when the November 1990 
decision was rendered.  The evidence of record included 
service medical records, post-service medical records 
(including Dr. Ferguson's statements), and written statements 
and hearing testimony from the veteran.  Additionally, the 
law in effect at that time pertaining to entitlement to 
service connection was correctly cited and applied by the 
Board in the November 1990 decision.

With regard to the veteran's claim that in the November 1990 
decision the Board did not consider Dr. Ferguson's 1989 
opinion, the Board notes that it is clear that in the 
November 1990 decision the Board did, in fact, cite and 
consider this doctor's opinion.  The Board's November 1990 
decision indicates that the opinion had been considered but 
that its evidentiary value was adversely affected by the fact 
that it was obviously based on a history of events as told by 
the veteran.  The Board found more persuasive the fact that 
the service medical records were negative for arthritis of 
the hips, and such condition was first shown years after 
service.  The Board was not required to accept the conclusory 
opinion of Dr. Ferguson, that the veteran's hip arthritis 
began in service, particularly as there were medical records 
contradicting the factual predicate for Dr. Ferguson's 
opinion.  See Godfrey v. Brown, 8 Vet.App. 113 (1995); Turner 
v. Brown, 6 Vet.App. 256 (1994); Reonal v. Brown, 5 Vet.App. 
458 (1993).  To the extent that Dr. Ferguson's statements may 
be interpreted as an opinion that arthritis appeared after 
service but was due to obesity in service, it is noted that 
the veteran's exogenous obesity has existed since childhood, 
and since obesity is not a service-connected condition, there 
would be no basis for a claim of secondary service connection 
(38 C.F.R. § 3.310) for arthritis due to obesity. 

The veteran's disagreement is essentially with how the Board, 
in November 1990, weighed and evaluated Dr. Ferguson's 
opinion, and this does not amount to CUE on the part of the 
Board.  38 C.F.R. § 20.1403(d).  

Although the veteran had testified to first receiving 
treatment for his hips after service in 1984 or 1985 at Grand 
Forks Air Force Base (beyond the one-year period for 
presumptive service connection), and such treatment records 
were not made part of the claims file at that time, the Board 
notes that a breach of the VA's duty to assist cannot form a 
basis for a claim of CUE.  38 C.F.R. § 20.1403(d).  Moreover, 
the veteran testified that at that time he received 
medication for his hip pain, X-rays were taken, and he was 
advised that his hip problems were due to his weight.  Thus, 
these facts were before the Board in November 1990, as the 
veteran provided such testimony, and also it appears that 
obtaining such records, from beyond the presumptive year 
after service, would not have provided the necessary evidence 
that the disability had an onset in service. 

In sum, the correct facts, as they were known at the time, 
were before the Board in November 1990, and the Board gave a 
reasonable interpretation of the evidence before it.  Based 
on the record at that time, the Board did not incorrectly 
apply the law then in effect.  It cannot now be said that all 
reasonable adjudicators would have reached a different result 
or that there was undebatable error in the November 1990 
Board denial of the claim for service connection for 
degenerative arthritis of the hips.

Thus, the Board concludes that the veteran has not 
demonstrated the type of error required to establish CUE in 
the November 1990 Board decision, and the CUE motion must be 
denied.


ORDER

The motion that there was CUE in a November 1990 Board 
decision, which denied service connection for degenerative 
arthritis of the hips, is denied.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 



